Title: From John Adams to John Laurence, 19 September 1789
From: Adams, John
To: Laurence, John



Sir
New York Septr. 19 1789

My second son the bearer of this letter as soon as he was out of College was entered as a student at Law in the office of Colo. Hamilton upon certain conditions, one that if I should remove from New York, he should be at liberty to remove with me, and another was that if Hamilton should be made a minister of State his pupil should look out another patron. The Latter condition being now realized, I send my son to you sir in order to know upon what conditions you will take him into your office.
If it should not be inconvenient to you to receive him I should be obliged to you for your answer. I must still make a condition that I may be at liberty to take him with me wherever I may go. He will board with me, and attend your office as he did Col Hamiltons, from ten in the morning till three in the afternoon.
John Adams